GOLDTHWAITE, J.
— Upon the principal point presented by this record, the decision in Wyman v. Campbell, 6 Porter, 219, is quite decisive. There it was held, that a decree of the Orphans’ Court pronounced in a cause of which it had jurisdiction, could not be collaterally impeached, although sufficient error was apparent upon the proceedings to have reversed the decree. The only matter to be ascertained here, to bring this case within the influence of that decision, is, whether the jurisdiction of the County Court had attached.
Our statute provides, that when any person owning lands or tenements shall sell the same, and enter into bond, &c , to make titles, and shall depart this life without having made titles, in that case the person to whom such bond, &c. was given, his executors, &c., may petition the Orphans’ Court of the county, where probate of the will of such deceased person was taken, or letters of administration granted, to compel the executors, &c., to made title agreeably to the bond, &c. The manner of giving information to those concerned, is by notice in some newspaper, once a month for three months, when the Court may, if they find the contract was fairly made, order the executors, &c., to make titles, as such, to the land, &c., sold by their testator, or intestate. [Clay’s Dig. 157, § 38.] It is supposed by the counsel that it does not sufficiently appear from the petition, that the decedent was the owner of the land sold; and Simpson v. Simpson, Minor, 33, is relied on to sustain the position that such an averment is material. We should suppose there could be scarcely a stronger presumption of ownership, than the assuming to sell the land; but, however, the presumption from this may be, it otherwise, by the petition, sufficiently appears, that the land was purchased by McReynolds *639of the United States, and that certificates of purchase were, issued to him. The filing of the petition then, was the matter upon which the jurisdiction of the Court attached.; it being therein shown, that a bond for titles had been executed, that the party was dead, and that administration upon his estate, or letters testamentary, were granted by the Court entertaining the petition. These are all sufficiently averred in the petition, and the inference is very strong that it also appeared that the condition of the bond had not been complied with, though if the inference was otherwise, the .decree would only be erroneous, and not void. The period when the jurisdiction attaches was considered in Couch v. Robinson, 6 Porter, 262, and there held, to be in full exercis'e, under a similar statute, when the Court made the order for a citation to issue to the heirs. By analogy to that case, the jurisdiction here attached upon the order of publication. We think the decree of the Orphans’ Court was rendered in a cause of which it had jurisdiction, and therefore it is unnecessary to go further, or ascertain it to be free from error.
2. No other inference can be drawn from the agreement or admission with respect to damages, than that the contest was with the proper person, and although no proof is set out in the demurrer to evidence, showing the defendant was in possession at the commencement of the suit, we are constrained to presume such was the fact, because he-appears to contest the right of the plaintiff on the merits of the case to recover. If there had been a slip in this particular before the jury, and the case before them was contested on the merits, it would require but slight proof of possession to warrant a verdict. The admission found in the case would be sufficient for a jury, and consequently is so with a Court upon demurrer.
There seems to be no error in the record. Affirmed.